      Case 3:19-cv-00778-KHJ-FKB Document 25 Filed 05/07/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

REYNALDO LANDRON-CLASS                                                 PETITIONER
REG. NO. 30575-069

V.                                       CIVIL ACTION NO. 3:19-cv-778-CWR-FKB

WARDEN STEPHEN REISER                                         RESPONDENT
_____________________________________________________________________________

          RESPONSE TO PETITIONER’S MOTION FOR DISCOVERY
_____________________________________________________________________________

      Respondent Warden Stephen Reiser, by and through the United States

Attorney and the undersigned Assistant United States Attorneys for the Southern

District of Mississippi, files this response to the Motion for Discovery (ECF No. 24)

filed by Petitioner Reynaldo Landron-Class (“Petitioner”).

      1.     Petitioner initiated this proceeding by filing a Petition for Writ of

Habeas Corpus (ECF No. 1).

      2.     As this Court is well-aware, “the writ of habeas corpus is no ordinary

civil proceeding.” Anderson v. Butler, 886 F.2d 111, 113 (5th Cir. 1989). The petition

does not proceed to a trial and are more akin to an appeal. Id.

      3.     Because of this, a “habeas petitioner, unlike the usual civil litigant in

federal court, is not entitled to discovery as a matter of ordinary course.” Bracy v.

Gramley, 520 U.S. 899, 904 (1997).       That said, discovery may be available in

exceptional cases. Vineyard v. Keesee, 70 F.3d 1266 (5th Cir. 1995) (suggesting that

discovery mechanisms provided under 28 U.S.C. §§ 2246 and 2254 may be available
      Case 3:19-cv-00778-KHJ-FKB Document 25 Filed 05/07/21 Page 2 of 6




in § 2241 proceedings, but only in limited situations); Ortloff v. Fleming, 88 Fed.

Appx. 715, 717 (5th Cir. 2004) (applying § 2254 standards to a § 2241 petition).

       4.     Petitioner must establish good cause for opening discovery in a habeas

proceeding. United States v. Webster, 392 F.3d 787, 801 (5th Cir. 2004).

       5.     Coupled with the good cause standard, discovery is only available where

“a factual dispute, if resolved in the petitioner's favor, would entitle him to relief . . .

.” Ward v. Whitley, 21 F.3d 1355, 1367 (5th Cir. 1994). Petitioner must also show

that this is the case; bare conclusory allegations are not enough. United States v.

Frye, Civil Action No. 4:09-cv-3-WHB, 2010 WL 11613548 (S.D. Miss. Nov. 11, 2010)

(quoting United States v. Webster, 392 F.3d 787. 802 (5th Cir. 2004). In other words,

the “factual allegations must be specific, as opposed to merely speculative or

conclusory, to justify discovery under Rule 6.” Murphy v. Johnson, 205 F.3d 809, 814

(5th Cir. 2010).

       6.     Petitioner’s assertions in his Motion for Discovery concern exhaustion of

his administrative remedies for the claims in his petition and the availability of the

Bureau’s Administrative Remedy Program. In the Mowtion, Petitioner seems to

allude to the existence of documents or other discovery that could explain the timing

or circumstances of the delivery of his administrative-remedy appeal to the Regional

office. Additionally, Petitioner seems to claim that this alleged discovery could show

that the Bureau’s Administrative Remedy Program was unavailable to him, thereby

excusing his obligation to administratively exhaust the claims in his habeas petition.




                                             2
      Case 3:19-cv-00778-KHJ-FKB Document 25 Filed 05/07/21 Page 3 of 6




Petitioner’s administrative remedy filing history shows that the administrative

remedy process was indeed available to him. See ECF No. 11-2, L. Singleton Decl. ¶

12-16.

         7.   Petitioner’s administrative-remedies history shows that Petitioner has

filed 108 remedy requests or appeals at the time Respondent filed his reponse to the

instant habeas petition.     ECF No. 11-3, at 1-55.         Petitioner’s filing history

demonstrates that he had sufficient access to the Bureau’s administrative remedy

program, and, therefore, any argument to the contrary is specious.            See, e.g.,

Cartwright v. Outlaw, 293 F. App’x 324, 324 (5th Cir. 2008) (finding that an inmate’s

ability to successfully appeal a remedy to the Bureau’s regional director

demonstrated that the remedies process was available and that exhaustion was not

futile); Ivy v. Hogans, No. 3:16-cv-306, 2017 WL 2856972, at *3 (S.D. Miss. May 31,

2017) (finding that an inmate’s filing of remedy requests at two steps of an

administrative remedy program showed the program was available to the inmate);

Purviance v. May, No. 1:10-cv-255, 2010 WL 3516193, at *3 (W.D. Tex. Sept. 3, 2010)

(holding that administrative remedies were available and exhaustion was not futile

where inmate successfully filed a BP-10 appeal with the regional director and twice

previously commenced the remedy process but never completed it); Banks v. Fed.

Bureau of Prisons, No. 5:09-cv-147, 2010 WL 3737923, at *3 (S.D. Miss. Aug. 19, 2010)

(stating that inmate “is a prolific filer and has filed approximately 167 administrative

remedies during his incarceration; [t]hus, [inmate] is familiar with the process to

properly exhaust a grievance.”). The amount of remedies Petitioner has filed shows


                                           3
      Case 3:19-cv-00778-KHJ-FKB Document 25 Filed 05/07/21 Page 4 of 6




that he is very familiar with the Bureau’s Administrative Remedy Program and that

he is capable of appealing through all levels of the Program.           This evidence

undermines good cause for Petitioner to conduct discovery on the issue of

unavailability.

      8.     Additionally, the Bureau’s policy shows that Petitioner didn’t need to

receive an answer or notice from any of the Bureau’s offices before filing the next

appeal or remedy to avoid defaulting or filing outside the regulation time frames. See

ECF No. 11-2, L. Singleton Decl. ¶ 5-6. Specifically, 28 C.F.R. 542.10 and Bureau

Program Statement 1330.17 state that an inmate may appeal to the next program

level if he or she does not receive an answer within the requisite time frame for the

Agency to provide an answer. Thus, the burden to exhaust remains on the inmate

through the administrative-remedies process. Even if the Bureau failed to timely

deliver rejection or denial notices to the Petitioner for the administrative filings

relevant in this case, he still was able to procede through the Bureua’s Administrative

Remedy Program and completely exhaust the claims in his habeas petition. As

outlined in Respondent’s Reseponse, Petitioner’s filings were rejected for other

reasons, and those reasons were communicated to the Petitioner through the

rejection notices he received.

      9.     Petitioner has failed to show good cause and specific factual allegations

which, if resolved in his favor, would entitle him to relief. The conclusory statements

should be disregarded and the Petitioner’s request for discovery should be denied.




                                           4
      Case 3:19-cv-00778-KHJ-FKB Document 25 Filed 05/07/21 Page 5 of 6




      WHEREFORE, PREMISES CONSIDERED, Respondent respectfully asks the

Court to deny the Petitioner’s Motion to Allow Discovery.

       Dated: May 7, 2021             Respectfully submitted,

                                      DARREN J. LAMARCA
                                      Acting United States Attorney

                                 By: s/ Andrew R. Norwood
                                     Jessica Bourne (MSB No. 103922)
                                     Andrew R. Norwood (MSB No. 105087)
                                     Assistant United States Attorney
                                     United States Attorney’s Office
                                     501 East Court Street, Suite 4.430
                                     Jackson, Mississippi 39201
                                     Telephone: (601) 965-4480
                                     Facsimile: (601) 965-4032
                                      Jessica.Bourne@usdoj.gov
                                      Drew.Norwood@usdoj.gov




                                         5
      Case 3:19-cv-00778-KHJ-FKB Document 25 Filed 05/07/21 Page 6 of 6




                              CERTIFICATE OF SERVICE


      I, Andrew R. Norwood, Assistant United States Attorney, hereby certify that,

on this date, I caused the foregoing document to be electronically filed with the Clerk

of the Court using the CM/ECF system. I further certify that, on this date, I caused

a true copy of the foregoing document t o be mailed via United States Postal Service,

postage prepaid, to the pro se petitioner at the following address:

      Pro Se Petitioner:
      Reynaldo Landron-Class
      Reg. No. 30575-069
      Federal Correctional Complex Yazoo City (Low)
      P.O. Box 5000
      Yazoo City, MS 39194

      Dated: May 7, 2021.                       s/ Andrew R. Norwood
                                                ANDREW R. NORWOOD
                                                Assistant United States Attorney




                                            6
